           Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


THE MONEY SOURCE INC.,                                )
                                                      )
           Plaintiff,                                 )
                                                      )
v.                                                    )   CIVIL ACTION 18-0151-WS-B
                                                      )
PAYMAP, INC.,                                         )
                                                      )
           Defendant.                                 )


                                                  ORDER
           This matter comes before the Court on defendant’s Motion to Dismiss First Amended
Complaint (doc. 30). The Motion has been briefed and is now ripe.
I.         Relevant Background.
           This litigation is a spin-off case from another action filed in this District Court, styled
Anastasia P. Diehl v. The Money Source Inc., et al., Civil Action 17-0125-TM-B (the “Diehl
Action”). In the Diehl Action, the plaintiff, Anastasia Diehl, asserted various claims against her
loan servicer, The Money Source Inc. (“TMS”), relating to the misapplication of certain
payments she made on her residential mortgage. In particular, Diehl alleges that TMS violated
the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq., by failing to conduct a
reasonable investigation when Diehl brought these errors to its attention; that TMS breached the
mortgage agreement by misapplying a payment in August 2016; that TMS wrongfully invaded
her privacy by threatening loss of her home, making harassing collection calls, and contacting
her ex-husband about the alleged default; and that TMS violated the Fair Credit Reporting Act,
15 U.S.C. §§ 1681 et seq., by failing to conduct a reasonable investigation of Diehl’s dispute of
its reporting of false and derogatory credit information. The Diehl Action remains pending at
this time, with pretrial and trial deadlines having been continued to facilitate ongoing mediation
efforts.
           In this related action, TMS brings various claims against Paymap, Inc., based on
Paymap’s role in allegedly collecting and misrouting Diehl’s payments. The well-pleaded
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 2 of 12



factual allegations of the First Amended Complaint include the following:1 (i) Paymap collected
Diehl’s monthly mortgage payments for August 2015 – January 2016 and April 2016, and
misrouted them to an entity called LoanCare, rather than to TMS, which had taken over the
servicing of Diehl’s loan from LoanCare beginning in August 2015; (ii) through such misrouting,
Paymap caused the delinquency of Diehl’s loan; (iii) the misrouting of Diehl’s payments
breached Paymap’s October 2011 agreement with LoanCare, which agreement set forth
Paymap’s responsibilities to ensure that payments were routed to the proper loan servicer /
transferee; and (iv) Paymap’s actions have harmed TMS by damaging its customer / servicer
relationship with Diehl, and causing TMS to accrue legal fees and costs to defend itself in the
Diehl Action. (Doc. 27, ¶¶ 2-5, 25-27, 30.)
       On the strength of these allegations, among others, TMS asserts causes of action against
Paymap for breach of contract / third-party beneficiary (Count One), negligence (Count Two),
wantonness (Count Three), money had and received (Count Four), failure to indemnify (Count
Five) and unjust enrichment (Count Six). Paymap now moves for dismissal of all claims and
causes of action asserted by TMS pursuant to Rule 12(b)(6), Fed.R.Civ.P., for failure to state a
claim on which relief can be granted.
II.    Analysis.
       A.      Governing Legal Standard.
       To withstand Rule 12(b)(6) scrutiny and satisfy the minimum pleading requirements
prescribed by Rule 8(a), a plaintiff must plead “enough facts to state a claim to relief that is
plausible on its face,” so as to “nudge[] [its] claims across the line from conceivable to
plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
       1
                For purposes of evaluating the Motion to Dismiss, the Court accepts as true all
well-pleaded factual allegations of the First Amended Complaint, and draws all reasonable
inferences in favor of TMS. See Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th Cir.
2017) (“We must accept the factual allegations in the complaint as true and construe them in the
light most favorable to the plaintiff”); Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.
2010) (on Rule 12(b)(6) review, courts “accept[] the facts alleged in the complaint as true” and
“draw[] all reasonable inferences in the plaintiff’s favor”). That said, “[l]egal conclusions
without adequate factual support are entitled to no assumption of truth.” Mamani v. Berzain, 654
F.3d 1148, 1153 (11th Cir. 2011); see also Almanza, 851 F.3d at 1071 (“On a Rule 12(b)(6)
motion to dismiss, the Court does not accept as true unwarranted deductions of fact.”).




                                                 -2-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 3 of 12



court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation omitted).
“This necessarily requires that a plaintiff include factual allegations for each essential element of
his or her claim.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1254 (11th Cir. 2012).
Thus, minimum pleading standards “require[] more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. As the
Eleventh Circuit has explained, Twombly / Iqbal principles demand that a complaint’s allegations
be “enough to raise a right to relief above the speculative level.” Speaker v. U.S. Dep’t of Health
and Human Services Centers for Disease Control and Prevention, 623 F.3d 1371, 1380 (11th Cir.
2010) (citations omitted). “To survive a 12(b)(6) motion to dismiss, the complaint does not need
detailed factual allegations, … but must give the defendant fair notice of what the plaintiff’s
claim is and the grounds upon which it rests.” Randall v. Scott, 610 F.3d 701, 705 (11th Cir.
2010) (citations and internal quotation marks omitted). The allegations must “state a claim for
relief that is plausible – and not merely possible – on its face.” Almanza v. United Airlines, Inc.,
851 F.3d 1060, 1066 (11th Cir. 2017).
       B.      Whether TMS’s Claims are Unripe for Lack of Damages.
       As an initial matter, Paymap moves for dismissal of the Amended Complaint in its
entirety on the ground that “TMS has sustained no damages upon which it can rely to pursue
these causes of action.” (Doc. 30, at 6.) Paymap’s position is that the damages claimed by TMS
are speculative and uncertain because they are predicated on the mere possibility that TMS will
ultimately be found liable for money damages in the Diehl Action.2
       The threshold problem with Paymap’s contention is that it is rooted in the inaccurate
premise that all of TMS’s claims require proof of actual damages. They do not. After all,
Counts One (breach of contract) and Five (failure to provide contractual indemnification) of the
Amended Complaint are contract-based claims. Applicable law provides that a plaintiff who
proves a breach of contract may recover nominal damages at trial, even in the absence of actual
damage to the plaintiff or proof of actual damage by the plaintiff. See, e.g., City of Westminster
       2
                As Paymap frames the argument in its brief, “To make Paymap and the Court go
through the exercise of litigation on the prospect that … TMS might not prevail in defense in the
[Diehl Action] is without precedence in the law and constitutes both a waste of time and money.”
(Doc. 30, at 6.)




                                                 -3-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 4 of 12



v. Centric-Jones Constructors, 100 P.3d 472, 481 (Colo.App. 2003) (“Nominal damages are
recoverable for a breach of contract even if no actual damages resulted or if the amount of actual
damages has not been proved.”).3 Thus, even if Paymap’s characterization of the Amended
Complaint as failing to plead any actual damages incurred to date were accurate, dismissal of
Counts One and Five would be inappropriate on that basis because TMS may recover nominal
damages at trial on those contract-based claims even if it suffered no actual damages.
       As for the tort claims set forth at Counts Two (negligence) and Three (wantonness),
movant’s premise that a plaintiff must show actual injury appears valid. See, e.g., Adams-
Arapahoe School Dist. No. 28-J v. GAF Corp., 959 F.2d 868, 872 (10th Cir. 1992) (“[A]ctual
physical injury is an essential element of any negligence claim. … This basic tort principle
makes clear that damages may not be awarded for injuries not yet suffered.”); Bayly, Martin &
Fay, Inc. v. Pete’s Satire, Inc., 739 P.2d 239, 242 (Colo. 1987) (“A cause of action founded on
negligence requires proof of … actual loss or damage resulting to the interests of the plaintiff.”).4


       3
                The Equity Accelerator Service Agreement between Paymap and LoanCare, as to
which TMS claims third-party beneficiary status, specifies that it “shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard to the conflicts of
laws principles thereof.” (Doc. 30, Exh. A, at 3 ¶ 13.) As such, the parties appear to agree that
TMS’s claims against Paymap are governed by Colorado law. Even if Alabama law applied,
however, the result would be the same. See, e.g., Gilley v. Southern Research Institute, 176
So.3d 1214, 1221 (Ala. 2015) (“the failure to submit any evidence of damages is, alone, an
insufficient basis for entering a summary judgment on a breach-of-contract claim”); Brooks v.
Franklin Primary Health Center, Inc., 53 So.3d 932, 936 (Ala.Civ.App. 2010) (“Brooks’s failure
to submit evidence of damages is, alone, an insufficient basis for the summary judgment. …
Alabama law provides for nominal damages if a breach of contract is proven, even if a breach-
of-contract plaintiff cannot prove actual damages.”) (citations omitted); Roberson v. C.P. Allen
Const. Co., 50 So.3d 471, 477 (Ala.Civ.App. 2010) (“Under Alabama law, an award of nominal
damages is proper when a defendant breached a contract but the plaintiff … suffered no actual
damage ….”).
       4
                The same is true under Alabama law. See, e.g., Laurel v. Prince, 154 So.3d 95,
99 (Ala. 2014) (“It is a basic principle of tort law that in negligence cases, the plaintiff must
suffer actual injury; mere threat of future harm, not yet realized, is not enough.”) (citations
omitted); Southern Bakeries, Inc. v. Knipp, 852 So.2d 712, 716 (Ala. 2002) (“Alabama has long
required a manifest, present injury before a plaintiff may recover in tort.”) (citations and footnote
omitted); Abrams v. Ciba Specialty Chemicals Corp., 663 F. Supp.2d 1259, 1265 (S.D. Ala.
2009) (“It is fundamental that a plaintiff seeking to recover for tortious conduct under Alabama
law must show an injury.”) (citations omitted).




                                                 -4-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 5 of 12



TMS’s principal response to this argument is that Paymap “ignores the very real and actual
damages already suffered by TMS and averred to in TMS’s First Amended Complaint.” (Doc.
36, at 4.)5 Those damages enumerated in TMS’s pleading consist of “damages to its customer /
servicer relationship with Diehl, and the monetary damages it has suffered in the form of the
legal fees and costs that it has incurred and paid as a result of having to defendant itself in the
Diehl Action due to Paymap’s wrongful misrouting of Diehl’s monthly payments.” (Doc. 27, ¶
30; see also id., ¶¶ 39, 46, 52, 64, 67.)
        Clearly, then, TMS’s Amended Complaint alleges reputational injury in the form of
“damages to its customer / servicer relationship with Diehl” caused by the wrongful conduct
attributed to Paymap. In response, movant identifies no persuasive basis for concluding that
such harm does not constitute an actual injury that might support an award of damages against
Paymap on TMS’s tort claims. Indeed, Paymap’s only rejoinder to TMS’s reliance on this
category of damages is as follows: “other than simply saying that Plaintiff has suffered
‘reputation’ damages, there is no proof in any form that this is damage that has occurred as
opposed to pure speculation.” (Doc. 37, at 3.) Of course, this action is at the Rule 12(b)(6)
stage, not the summary judgment stage. The rules of civil procedure do not obligate a plaintiff to
“prove” anything in its complaint; therefore, Paymap’s “no-proof” argument is misguided. At
this point in the proceedings, a plaintiff merely must plead sufficient facts to state a plausible
claim for relief. TMS has plausibly pleaded reputational harm arising from the errors that it
        5
                TMS also attempts to rebut Paymap’s argument by citing Colorado and Alabama
authorities for the proposition that “damages must be factual, but not certain or adjudicated as to
amount.” (Doc. 36, at 3.) That legal premise is correct, see, e.g., Systrends, Inc. v. Group 8760,
LLC, 959 So.2d 1052, 1076 (Ala. 2006) (“If the damage or loss or harm suffered is certain, the
fact that the extent is uncertain does not prevent a recovery.”) (citations omitted), but it is also
unavailing for plaintiff here. After all, defendant’s position is not that the Amended Complaint
should be dismissed because the amount of damages is uncertain and unadjudicated at this time;
rather, Paymap’s contention is that the fact of damages is uncertain because TMS is attempting
to recover in this action for liability that may or may not ever be imposed on it in the Diehl
Action at some future time. The fact of any TMS liability in the Diehl Action (and, hence, the
existence of that category of damages) is very much uncertain today. That is to say, it is
speculative whether TMS will suffer damage or loss or harm in the form of liability in the Diehl
Action at all. Under the circumstances, plaintiff’s reliance on these cases (i.e., authorities
allowing recovery where the amount of damages is uncertain but the fact of damage or loss is
not) is misplaced. Paymap’s Rule 12(b)(6) Motion challenges not the amount of TMS’s
damages but the existence of any such damage or loss in the first place.




                                                  -5-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 6 of 12



attributes to Paymap in the processing of Diehl’s mortgage payments; indeed, it is entirely
plausible that a loan servicer’s relationship with its customer would be damaged by a third
party’s mishandling of mortgage payments by that customer, resulting in such payments never
being credited to the customer’s loan. Nothing more is required for TMS to plead “reputational
injury” as a basis for recovery in tort in this action, and the Court rejects Paymap’s contention
that dismissal is necessary because plaintiff’s reliance on this type of harm is “pure speculation”
with “no proof.” TMS has pleaded actual damages that it has already suffered by virtue of
Paymap’s conduct, without regard to whether TMS is ultimately found liable to Diehl in the
Diehl Action or not. For all of these reasons, dismissal of the Amended Complaint is not
warranted for insufficient pleading of actual injury or damages.6
       C.      Claim-Specific Grounds for Dismissal.
       In addition to moving for dismissal of the First Amended Complaint in its entirety on a
“no-damages” theory, Paymap advances several arguments directed at particular claims.



       6
                Having concluded that the Amended Complaint has adequately pleaded an actual
injury in the form of reputation damages, the Court need not address Paymap’s argument that
TMS’s claims to recover the attorney’s fees and costs it has incurred in defending the Diehl
Action are not legally cognizable. Certainly, defendant is correct that the general rule under both
Colorado law and Alabama law is that parties are responsible for their own attorney’s fees unless
otherwise authorized by statute, provided in a contract, or recognized by special equity. See
generally Guardian Builders, LLC v. Uselton, 154 So.3d 964, 970 (Ala. 2014) (“The American
rule generally provides that a prevailing party in litigation is not entitled to an award of attorney
fees unless those fees are provided for by statute or by contract or if they are otherwise justified
for certain equitable reasons.”); C.K. v. People, 407 P.3d 566, 570 (Colo. 2017) (“the rule … in
Colorado is that absent a specific, contractual, statutory, or procedural rule providing otherwise,
attorney fees are generally not recoverable”) (citations and internal quotation marks omitted).
TMS has identified no exception to this general prohibition on recovery of attorney’s fees that
might entitle it to an award in this case of the attorney’s fees that TMS incurred in defending the
Diehl Action. The Court also notes, however, that costs (as distinguished from attorney’s fees)
might not be lumped into that American rule prohibition on recovery, as Paymap attempts to do
in its Reply (doc. 37, at 4). See, e.g., Guardian Builders, 154 So.3d at 973 (observing that “court
costs are distinguishable from attorney fees,” and that “the American rule does not prohibit an
award of court costs to the prevailing party”). Nonetheless, because the Court need not reach it
to resolve the pending Rule 12(b)(6) Motion in its entirety, the issue of whether TMS’s
attorney’s fees and costs incurred in the Diehl Action are proper categories of damages
recoverable against Paymap in this action are left for another day, with the benefit of more
rigorous, focused briefing by the parties.




                                                 -6-
           Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 7 of 12



                1.     Negligence and Wantonness (Counts Two and Three).
       Paymap contends that the negligence and wantonness claims should be dismissed for two
independent reasons. First, it argues that Counts Two and Three are untimely. Both sides agree
that TMS’s negligence and wantonness claims are subject to a two-year statute of limitations,
regardless of whether Colorado or Alabama law governs.7 Recall that these claims arise from
allegations that Paymap misrouted Diehl’s monthly mortgage payments for August 2015 through
January 2016, as well as for April 2016. In the Motion to Dismiss, Paymap argues that Counts
Two and Three accrued with the misrouting of the August 2015 payment, yet TMS did not file
its Complaint until March 30, 2018, well after the applicable two-year limitations period had
expired.
       Defendant’s limitations argument cannot prevail. After all, the Amended Complaint
plainly alleges negligent / wanton conduct by defendant through April 2016, which would lie
within the two-year limitations period. Certainly, TMS is not time-barred from seeking relief on
a negligence / wantonness theory for alleged tortious acts and omissions by Paymap within the
two-year period preceding the filing of the Complaint, such as the alleged misrouting of Diehl’s
April 2016 mortgage payment. Moreover, TMS has invoked the concept of a continuous tort or
continuous wrong, as a means of bringing all of the alleged wrongful acts by Paymap within the
two-year limitations period. Neither side has submitted more than cursory briefing on this topic;
however, it bears noting that both Alabama and Colorado recognize the continuing tort doctrine
in some form to toll the limitations period until the date the tortious conduct ends. See, e.g., AC,
Inc. v. Baker, 622 So.2d 331, 335 (Ala. 1993) (“this Court … has recognized, in certain
situations, a ‘continuing tort’ doctrine that operates to toll the running of the limitations period in
tort cases until the date that the last injury occurred”); Sanderson v. Heath Mesa Homeowners
Ass’n, 183 P.3d 679, 682 (Colo.App. 2008) (“a claim for a continuous tort … does not begin to
accrue until the tortious conduct has ceased”). At this stage, on such barebones treatment of the


       7
                See Colo. Rev. Stat. § 13-80-102(1)(a) (“[t]he following civil actions … must be
commenced within two years after the cause of action accrues, and not thereafter: Tort claims,
including but not limited to actions for negligence, … outrageous conduct, interference with
relationships, and tortious breach of contract”); Ala. Code § 6-2-38(l) (“All actions for any injury
to the person or rights of another not arising from contract and not specifically enumerated in this
section must be brought within two years.”).




                                                  -7-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 8 of 12



issue by the parties, the Court cannot discard the possibility that principles of continuous tort
might render all aspects of Counts Two and Three timely. Defendant has thus not met its burden
of showing that it is entitled to dismissal of plaintiff’s negligence and wantonness claims on
timeliness grounds.
       Alternatively, Paymap contends that Counts Two and Three should be dismissed pursuant
to Colorado’s economic loss rule. Under Colorado law, “a party suffering only economic loss
from the breach of an express or implied contractual duty may not assert a tort claim for such a
breach absent an independent duty of care under tort law,” such that to survive a motion to
dismiss based on the economic loss rule, a plaintiff must allege “sufficient facts, taken in the
light most favorable to him, that would amount to the violation of a tort duty that is independent
of the contract.” Spring Creek Exploration & Production Co. v. Hess Bakken Investment, II,
LLC, 887 F.3d 1003, 1020 (10th Cir. 2018) (citations omitted); see also Van Rees v. Unleaded
Software, Inc., 373 P.3d 603, 607 (Colo. 2016) (explaining that “[t]he economic loss rule serves
to maintain a distinction between contract and tort law” and “prevents tort law from swallowing
all of contract law”) (citations and internal quotation marks omitted). In its Rule 12(b)(6)
Motion, Paymap posits that any duty it owed to route Diehl’s mortgage payments properly arose
solely from the contract between Paymap and LoanCare, such that the economic loss rule bars
TMS’s negligence and wantonness claims.
       In response, TMS maintains that the Paymap/LoanCare agreement “does not specifically
impose a duty of care on Paymap for its actions relating to the forwarding of monthly payments,
or on its treatment of third party beneficiaries.” (Doc. 36, at 9-10.) But even cursory review of
that agreement reveals that it contains provisions setting forth in detail the nature and extent of
Paymap’s responsibilities as to payment processing.8 Moreover, TMS’s own pleading

       8
                 Specifically, the agreement reflects that “Paymap will provide the payment
processing service and related activities as described on Schedule A” and that “[t]he parties shall
perform and comply with their respective responsibilities set forth on Schedule A.” (Doc. 30,
Exh. A, at 2 ¶ 2.) Schedule A lists under the heading “Paymap Responsibilities” the following
items, among others: (i) “Process on-going debits from Subscriber accounts to the CHA,” (ii)
“Process monthly mortgage payments from the CHA to Client or a transferee designated by
Client,” (iii) “Handle all Subscriber enrollment and service inquiries,” (iv) “Process Subscriber
mortgage and debit account changes,” (v) “Generate annual Subscriber statement,” and (vi)
“Reconcile on a monthly basis the CHA and perform all functions necessary to ensure that the
CHA accurately reflects all account activity.” (Id. at 4 § 2.)



                                                 -8-
        Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 9 of 12



specifically alleges that “[b]y failing to correctly route Diehl’s payments, Paymap has …
breached the contract between LoanCare and Paymap to which TMS is a third party
beneficiary.” (Doc. 27, ¶ 5.) Under any reasonable reading of the Paymap / LoanCare
agreement, Paymap’s duties to collect, process and distribute mortgage payments from Diehl
arose directly from, and indeed were part and parcel of the essential purpose of, that contract.
Accordingly, TMS’s negligence and wantonness claims are grounded in Paymap’s contractual
duties, thereby placing them squarely within the ambit of the economic loss rule and negating
TMS’s ability to recover on such claims. See, e.g., Town of Alma v. AZO Construction, Inc., 10
P.3d 1256, 1261 (Colo. 2000) (“This economic loss rule prevents recovery for negligence when
the duty breached is a contractual duty and the harm incurred is the result of failure of the
purpose of the contract.”) (citation omitted). By straightforward application of that rule, then,
Counts Two and Three are properly dismissed for failure to state a claim because TMS’s only
available recovery for breach of a contractual duty resulting in economic loss lies in contract, not
tort. See id. at 1262 (“A breach of a duty which arises under the provisions of a contract between
the parties must be redressed under contract, and a tort action will not lie.”) (citation omitted).
       In response, TMS argues that Paymap had a separate, extra-contractual duty to remit
Diehl’s mortgage payments to the proper recipient. Supporting that contention, TMS cites
authority standing generally for the proposition that whether to recognize a legal duty of care is a
question of fairness under contemporary standards, and concludes that it is only reasonable and
fair that Paymap owed a basic duty of reasonable care to loan servicers like TMS. (Doc. 36, at 7-
8.) But one of the foundational purposes of the Paymap / LoanCare agreement (as to which TMS
claims third-party beneficiary status) was to impose specific responsibilities on Paymap for
processing payments. Any failure by Paymap to process Diehl’s payments properly breached
that contractual duty. Given the existence of contractual protections for loan servicers in TMS’s
position, there is no apparent reason why an independent duty outside the contract could or
should be imposed to require Paymap to fulfill its payment-processing responsibilities under the
contract. Extrapolating from the Paymap / LoanCare agreement to create an extracontractual
duty would blur the lines between contract and tort law, effectively allowing tort law to swallow
contract law, which is exactly the result that the economic loss rule was designed to prevent.
Plaintiff also identifies no Colorado authorities supporting the proposition that recognizing the
existence of a duty independent of contractual obligations would be appropriate or even



                                                 -9-
       Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 10 of 12



permissible here under Colorado law. By the terms of the economic loss doctrine, then, Counts
Two and Three cannot proceed. TMS’s sole remedy for breach of Paymap’s contractual duty to
process Diehl’s mortgage payments properly lies in contract, not tort.9 Accordingly, the Motion
to Dismiss is properly granted as to Counts Two and Three.
               2.     Money Had and Received (Count Four).
       Next, Paymap takes aim at Count Four of the Amended Complaint, which is a claim for
money had and received. In that claim, TMS alleges that Paymap’s actions caused Diehl’s
payments to be sent to the wrong entity, and that “TMS was the proper party to receive” them.
(Doc. 27, ¶ 56.) Defendant posits that TMS cannot properly assert a claim for money had and
received because the subject funds belong to Diehl, not TMS.
       Under Colorado law, “[a] plaintiff can maintain an action for money had and received
whenever the defendant has received money which, in equity and good conscience, he ought to
pay over.” Monday v. Robert J. Anderson, P.C., 77 P.3d 855, 857 (Colo.App. 2003) (citations


       9
                 In so concluding, the Court addresses two other points raised by TMS. First,
plaintiff relies on cases cited by Town of Alma in which the Colorado Supreme Court found that
“the negligence claims arose from the breach of duties which were independent of the contract.”
Town of Alma, 10 P.3d at 1265. But TMS has not explained – and the Court does not perceive –
how Paymap’s duties for processing Diehl’s mortgage payments could reasonably be framed as
arising from any source other than the Paymap / LoanCare contract. These facts are not like the
cases cited in Town of Alma finding a common-law duty to exercise due care in a plumbing
installation, to inspect a safety valve during repair work on a gas-operated boiler, or to act
without negligence in building a home. By contrast, the relationship here involves a loan
servicer and a third-party payment processor, which is not a special relationship giving rise to an
exception to the economic loss rule. See generally Miller v. Bank of New York Mellon, 379 P.3d
342, 348 (Colo. App. 2016) (although a special relationship may trigger an independent duty of
care supporting a tort action, “very few special relationships are recognized in Colorado tort law,
and the lender-borrower relationship is not one of them”). Plaintiff simply identifies no authority
and no persuasive reason to believe that Paymap’s duties vis a vis Diehl’s mortgage payments
arose anywhere other than the Paymap / LoanCare contract, thereby placing Counts Two and
Three directly within the crosshairs of the economic loss rule. Second, TMS suggests that
“reputational damage and damage to servicer / customer relationship” do not qualify as
“economic loss.” (Doc. 36, at 9.) However, plaintiff identifies no authority for this proposition,
and Colorado law appears to state otherwise. See, e.g., U.S. Fire Ins. Co. v. Sonitrol
Management Corp., 192 P.3d 543, 547 (Colo.App. 2008) (“Economic loss is defined generally
as damage other than physical harm to persons or property.”) (citations omitted). Thus, TMS has
not shown that it can avoid the effects of the economic loss doctrine merely by summarily
denying that reputational damage qualifies as economic loss.




                                               -10-
       Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 11 of 12



and internal quotation marks omitted); see also Mullens v. Hansel-Henderson, 65 P.3d 992, 999
(Colo. 2002) (under the principle of money had and received, “a party will not be allowed to
keep money which in equity and good conscience should be returned to another”). Here, TMS’s
pleading alleges that Paymap received money which in equity and good conscience it should pay
over to TMS, as the servicer of Diehl’s loan and the proper party to receive such funds. Nothing
more is required to state a claim for money had and received. To be sure, Paymap suggests that
TMS must prove that the money belongs to it in order to assert such a claim; however, it cites no
Colorado authority supporting that proposition, and the undersigned’s research shows that this
cause of action is available whenever the defendant received money which “in equity and good
conscience” it ought to pay over. Proof that the funds somehow “belong” to the plaintiff does
not appear to be an element of the claim, as long as there is an equitable basis for requiring the
funds to be paid over to the plaintiff, which TMS has adequately alleged. Paymap has made no
showing to the contrary.10 Therefore, the Motion to Dismiss will be denied as to Count Four.
               3.      Failure to Indemnify (Count Five).
       Finally, defendant moves for dismissal of Count Five, which asserts a contractual claim
for failure to indemnify. In conclusory fashion, defendant states that “there is no indemnification
issue because TMS has not been deemed liable for damages to Diehl in the Money Source
Action.” (Doc. 30, at 10.) Defendant cites no Colorado authority for this proposition; indeed,
the only authority it cites is an unpublished Alabama district court case addressing judicial
discretion under the Declaratory Judgment Act. But TMS’s Count Five is not a claim for
declaratory judgment, is not brought under the Declaratory Judgment Act, and (apparently all
parties agree) is governed by Colorado law. After certain of these defects in the Motion were
pointed out by plaintiff’s response (see doc. 36, at 11), defendant failed to buttress its argument


       10
                In arguing otherwise, Paymap relies exclusively on Monday; however, in that
case, the Colorado Court of Appeals utilized the same broad “equity and good conscience”
standard described above, without stating that a necessary element of the claim is that the money
legally belongs to the plaintiff. See Monday, 77 P.3d at 857 (“For example, a person who
receives money but has no right to retain it, may be required in equity to give up the money to
another who has a right to it.”) (emphasis added). Accepting as true the well-pleaded factual
allegations of the Amended Complaint, equitable principles strongly suggest that the money
received by Paymap should be paid over to TMS as the proper servicer of Diehl’s mortgage loan;
therefore, TMS has stated a cognizable claim of money had and received.




                                                -11-
       Case 1:18-cv-00151-WS-B Document 38 Filed 10/29/18 Page 12 of 12



in the reply. On such a negligible showing, the Court will not grant Rule 12(b)(6) relief as to
Count Five.
III.   Conclusion.
       For all of the foregoing reasons, defendant’s Motion to Dismiss the First Amended
Complaint (doc. 30) is granted in part, and denied in part. The Motion is granted as to
Counts Two (negligence) and Three (wantonness), which are dismissed by operation of
Colorado’s economic loss rule. In all other respects, the Motion is denied. Defendant is
ordered to file its answer to the Amended Complaint on or before November 13, 2018.


       DONE and ORDERED this 29th day of October, 2018.

                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                               -12-
